

117 HR 2717 IH: Safer Schools Act of 2021
U.S. House of Representatives
2021-04-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 2717IN THE HOUSE OF REPRESENTATIVESApril 21, 2021Mr. Williams of Texas (for himself and Mr. Deutch) introduced the following bill; which was referred to the Committee on Education and Labor, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo establish a grant program to encourage schools to conduct independent facility security risk assessments and make hard security improvements, and for other purposes.1.Short titleThis Act may be cited as the Safer Schools Act of 2021.2.Pilot program for grants for independent facility security risk assessments and hard security improvements(a)EstablishmentNot later than 120 days after the date of the enactment of this Act the Attorney General shall establish a pilot program (hereinafter referred to as the pilot program) to issue grants pursuant to subsections (b) and (c), including releasing guidelines and applications with respect to such grant programs. (b)Independent facility security risk assessment grants(1)In generalBeginning not later than 180 days after the date of enactment of this section, the Attorney General shall award grants to public schools to have independent facility security risk assessments performed.(2)Application(A)In generalTo be eligible to receive a grant under this section, a public school shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, including—(i)the size of the school;(ii)a comprehensive report on the financial state of the school, including any Federal, State, or local funds used in the school’s budget; and(iii)a certification to the Attorney General that the school is unable to cover the cost of an independent facility security risk assessment without the grant awarded under this section.(B)PriorityThe Attorney General, in awarding a grant under this section, shall give priority to applications of public schools that have experienced an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals.(3)Ineligibility(A)In generalA public school shall be ineligible to receive a grant under this section if it—(i)received a grant under this section in the previous 5 fiscal years; or(ii)receives a grant under this section in the same fiscal year.(B)ExceptionNotwithstanding paragraph (1), in the case that a grant recipient experiences an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals, such grant recipient shall be eligible to receive an additional grant under this section in the fiscal year after the date of the event.(c)Hard security improvement grants(1)In generalBeginning not later than 180 days after the date of enactment of this section, the Attorney General shall award grants to public schools for the purpose of making hard security improvements to schools.(2)Application(A)In generalTo be eligible to receive a grant under this section, a public school shall submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, which application shall include—(i)the size of the school;(ii)a comprehensive report on the financial state of the school, including any Federal, State, or local funds used in the school’s budget;(iii)a comprehensive description of previous improvements made to the school meant to address school security related vulnerabilities;(iv)the specific products and services that will be purchased with the grant funds and an estimate of such costs and services; and(v)the results of the school’s most recent independent facility security risk assessment.(B)PriorityThe Attorney General, in awarding a grant under this section, shall give priority to applications of schools that have experienced an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals.(3)Ineligibility(A)In generalA public school shall be ineligible to receive a grant under this section if—(i)a public school received a grant under this section in the previous 5 fiscal years; or(ii)a public school receives a grant under this section in the same fiscal year.(B)ExceptionNotwithstanding paragraph (1), in the case that a grant recipient experiences an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals, such grant recipient shall be eligible to receive an additional grant under this section in any fiscal year after the date on which the event occurred.(4)Matching funds(A)In generalThe Federal share of a grant received under this subsection may not exceed 50 percent of the hard security improvement costs.(B)WaiverThe Attorney General may waive in whole or in part, the matching requirement under paragraph (1) in the case that the recipient has a financial need for such waiver.(5)Grant conditionsA recipient of a grant under this section shall—(A)use the grant to make hard security improvements identified as necessary by the most recent independent facility security risk assessment;(B)in the case that a panic alarm is not installed or operable according to the independent facility risk assessment, use the grant for the installation of at least 1 panic alarm for use in a school security emergency, including a non-fire evacuation, lockdown, or active shooter situation, which alarm—(i)shall be directly linked to the local law enforcement agency that is closest in proximity to the grant recipient;(ii)shall immediately transmit a signal or message to such law enforcement agency upon activation; and(iii)shall not be audible within the public school building;(C)before entering into a contract with a vendor, obtain written confirmation from the law enforcement agency or entity that conducted the independent facility security risk assessment that the improvement will mitigate a vulnerability identified in the independent facility security risk assessment; and(D)ensure that hard security improvements comply with local building code requirements and standards.(d)Information dissemination(1)In generalThe Attorney General shall disseminate to each local educational agency in the United States information about the availability of grants under this section.(2)Event noticeNot later than 30 days after an event in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals occurs in a public school, the Director shall contact verbally the head of such public school to provide notice of priority eligibility for grants under this section and to offer technical assistance in navigating the application process.(e)Reports(1)Grant recipient reportNot later than one year after receiving a grant under subsection (b) or (c), a recipient shall submit to the Attorney General—(A)a copy of the results of each security assessment with how many vulnerabilities were found; (B)a list of each hard improvement made and the percentage of vulnerabilities fixed, including the percentage of vulnerabilities outstanding;(C)a list of the number of events in which an individual inflicts deadly harm or attempts to inflict deadly harm against multiple individuals, if any, that happened five years before hard security vulnerabilities were fixed or one year after the hard security vulnerabilities were made; and(D)a survey assessing how safe students and facility members feel on the school’s campus before hard security improvements were made and one year after they were made.(2)Attorney General ReportNot later than two years after the date of enactment, and annually thereafter, the Attorney General shall submit to appropriate Congressional committees a report on the national state of physical security in schools, including—(A)the contents of grant recipient reports under paragraph (1);(B)a percentage breakdown of the type of hard security fixes; (C)the percentage of outstanding vul­ner­a­bil­i­ties remaining;(D)a percentage breakdown of each type of hard security improvements made; and(E)the average percentage of vul­ner­a­bil­i­ties fixed and average percentage of vul­ner­a­bil­i­ties outstanding after the hard security improvements were made. (f)SunsetThe pilot program shall terminate on the date that is five years after the date on which the pilot program is established.(g)DefinitionsIn this section:(1)Appropriate congressional committeesThe term appropriate congressional committees means the Committee on the Judiciary and the Committee on Education and Labor of the House of Representatives and the Committee on the Judiciary and the Committee on Health, Education, Labor, and Pensions of the Senate.(2)Hard security improvementsThe term hard security improvements means improvements to the infrastructure of school property perimeter, parking lot perimeter, building perimeter, entrance and exit points of the school building, video monitoring equipment, alert notification equipment, the interior and perimeter of the classroom, and any other physical improvements related to camera systems and related hardware, alarm and notification technology, and visitor management technologies deemed eligible for improvement by the Attorney General.(3)Independent facility security risk assessmentThe term independent facility security risk assessment means an assessment that—(A)identifies active shooter and related security vulnerabilities of public schools, considering security factors, including the strength and maintenance levels of the property perimeter, parking lot perimeter, building perimeter, and classroom and interior perimeter, and the presence of a silent security system signal generated by the manual activation of a device intended to signal a life-threatening or emergency situation requiring a response from law enforcement; and (B)is conducted by a Federal, State, or local entity determined to be qualified by the Department of Justice’s Bureau of Justice Assistance. (4)Public schoolThe term public school means a public elementary school or a public secondary school, including an elementary school or a secondary school that is predominately funded by an Indian tribal government.(h)Authorization of appropriations(1)In generalThere is authorized to be appropriated to carry about the pilot program—(A)$100,000,000 for fiscal year one of the pilot program;(B)$200,000,000 for fiscal year two of the pilot program; and (C)$300,000,000 for fiscal years three through five of the pilot program.(2)Allocation of fundsAny funds authorized under paragraph (1) shall be allocated—(A)with 30 percent of any such funds to the grant program under section 2(b); and(B)with 70 percent of any such funds to the grant program under section 2(c).